DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
Applicants’ response filed on 9/29/2020 has been fully considered. Claims 1-21, 27-39, 50 and 52 are cancelled, and claims 22-26, 40-49, 51 and 53-56 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-26, 40-41, 44-49, 51 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horii et al (US 2004/0023800) in view of Witkowski (US 2003/0217489) in further view of Williams et al (US 2001/0051265) in further view of Shih et al (US 7,309,731).

Regarding claim 22, 40, 41, 47-49, 51 and 56; Horii discloses an image receiver material (Fig. 2 #1; paragraph [0024]) comprising a separator (Fig. 2 #4; paragraph [0024]), one or more image receiver sheets disposed on the separator (Fig. 2 #7; paragraph [0024]), wherein the image is printed by thermal transfer recording (paragraph [0024]), wherein the image receiver sheet comprises a dye receiver layer having the image formed thereon (Fig. 2 #6; paragraph [0024]), an adhesive layer 
The image receiver material reads on the claimed image transfer sheet. The separator reads on the claimed releasable liner or substrate. The image receiver sheet reads on the claimed multi-layered structure of one or more imaged heat transfer articles and is removably coupled to the separator as it is coupled to it and is capable of being removed from it. The dye receiver layer reads on the claimed marking receptive layer. The half-cuts reads on the claimed at least one die-cut.

Horii does not appear to explicitly disclose the image receiver material comprising the image having a perimeter and the at least one die cut substantially conforming to the perimeter of the image as claimed in claims 22 and 47, the resin or adhesive layer being heat meltable as claimed in claims 22 and 47, the receiver sheet base material being pigmented in order to be a decorative layer as claimed in claims 22 and 47, the receiver sheet base material comprising one of titanium dioxide or carbon black as claimed in claims 23-25, the resin or adhesive layer including an ethylene copolymer as claimed in claims 40 and 48, the resin or adhesive layer having a melt point temperature between about 43 °C and about 160 °C as claimed in claims 41 and 

However, Witkowski discloses a sticker label comprising cuts of perforations around the perimeter of the image (Figs. 2 and 3; paragraph [0069]) and a mirror image (Fig. 9a-9c; paragraph [0074]).
	The sticker label comprising cuts of perforations around the perimeter of the image reads on the claimed image having a perimeter and the at least one die cut substantially conforming to the perimeter of the image as claimed in claims 22, 47 and 56.

Williams discloses a heat-setting label sheet comprising a support (Fig. 1 #21; paragraph [0187]), a pressure-sensitive adhesive layer (Fig. 1 #22; paragraph [0187]), an adhesion layer (Fig. 1 #23; paragraph [0187]), an opaque layer (Fig. 1 #24; paragraph [0187]) and an image receiving layer (Fig. 1 #25; paragraph [0187]), wherein the adhesion layer comprises a film forming binder having a melting temperature of from 80 °C to about 120 °C (paragraph [0132]) and wherein the film-forming binder is selected from ethylene acrylic acid copolymer (paragraph [0130]).
The adhesion layer reads on the claimed resin or adhesive layer. The ethylene acrylic acid copolymer reads on the claimed resin or adhesive layer being heat meltable as claimed in claims 22 and 47 and the ethylene copolymer as claimed in claims 40 and 48 as it is the same as one of applicant’s preferred materials for the resin or adhesive 

Shih discloses a label comprising a polymer film substrate including pigments of carbon black or titanium dioxide to provide a desired color (col. 8, lines 5-18) and wherein the polymer film substrate comprises a polymer film material including polyester and at least one polyolefin (col. 8, lines 19-47).
The film of the receiver base sheet base material of Horii combined with the pigments of carbon black or titanium dioxide of Shih reads on the claimed decorative layer as claimed in claims 23-25 and the decorative layer disposed between the heat meltable resin or adhesive layer and the marking receptive layer as claimed in claims 22 and 47.

Horii, Witkowski, Williams and Shih are analogous art because they are from the same field of labels. Horii is drawn to an image receiver material (see Abstract of Horii). Witkowski is drawn to a label (see paragraph [0069] of Witkowski). Williams is drawn to a heat-setting label sheet (see paragraph [0187] of Williams). Shih is drawn to a label (see col. 1, lines 22-41 of Shih)

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Witkowski before him or her, to modify the image receiver material of Horii to include the perforations around the perimeter of the image of Witkowski for the image 

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Williams before him or her, to modify the image receiver material of Horii to include the ethylene acrylic acid copolymer of Williams in the adhesive layer of Horii because having the required ethylene acrylic acid copolymer provides the desired lower melt viscosity at the transfer temperature and film forming property (paragraph [0134] of Williams).

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Shih before him or her, to modify the image receiver material of Horii to include the pigments of carbon black and titanium dioxide in the film of the receiver sheet base material of Horii to because doing so provide a desired color of the substrate (i.e. the receiver sheet base material of Horii), depending on its end use in Horii (col. 8, lines 5-18 of Shih).

The film of the receiver sheet base material of Horii combined with the pigments of carbon black or titanium dioxide of Shih reads on the claimed at least one of a decorative layer, or ink or marking receptive layer on the heat or meltable resin or adhesive layer without a base layer separating the heat meltable resin or adhesive layer and the at least one decorative layer or ink or marking receptive layer.


In regard to each of the one or more imaged heat transfer articles being transferable to a receptor element by application of heat, given that the structure of the  image receiver sheet on the separator of Horii in view of Witkowski in further view of Williams in further view of Shih is the same as the structure as the claimed imaged heat transfer article disposed on the releasable liner or substrate, it is clear that the image receiver sheet on the separator of Horii in view of Witkowski in further view of Williams in further view of Shih would intrinsically have the same function of being transferable to a receptor element by application of heat.

Regarding claim 26, Horii discloses the image receiver material comprising the dye receiver layer being substituted with an ink receiver layer for receiving ink by ink jet printing (paragraph [0045]). 
The ink receiver layer receiving ink reads on the claimed one or more printed images formed via an ink-jet printer.

Regarding claim 44, in regard to the limitation of the releasable liner or substrate being configured such that it may be used as a heat barrier when heat is applied to the imaged heat transfer article; given that the image receiver material of Horii comprises the separator comprising a silicone-based releasing agent coated on a release sheet base material (paragraph [0031]) which is the same as applicant’s structure of the releasable liner or substrate comprising a release agent of silicone (see pg. 18, lines 11-13 of applicant’s specification), it is clear that the separator of Horii would intrinsically have the function of being used as a heat barrier when heat is applied to the imaged heat transfer article.

Regarding claim 45, in regard to the limitation of the one or more printed mirrored images (Figs. 9a-9c of Witkowski) for the attachment to the receptor element through the application of heat to the heat meltable resin or adhesive layer; given that the structure of the article of Horii, Witkowski, Williams and Shih is the same as applicant’s structure of the claimed image transfer article, it is clear that the article of Horii, Witkowski, Williams and Shih would intrinsically have one or more printed mirrored images for the attachment to the receptor element through the application of heat to the heat meltable resin or adhesive layer.

Regarding claim 46, in regard to the limitation of the releasable liner or substrate being configured such that it may be used as a heat barrier when placed over the one or more decorative, ink or marking receptive layers to transfer the one or more imaged 

Regarding claim 51, in regard to the limitation of the releasable liner or substrate being configured such that it may be used as a heat barrier when heat is applied to the imaged heat transfer article or to apply heat to the imaged heat transfer article where the image is a mirrored image (Figs. 9a-9c of Witkowski); given that the image receiver material of Horii comprises the separator comprising a silicone-based releasing agent coated on a release sheet base material (paragraph [0031]) which is the same as applicant’s structure of the releasable liner or substrate comprising a release agent of silicone (see pg. 18, lines 11-13 of applicant’s specification), it is clear that the separator of Horii would intrinsically be used as a heat barrier when heat is applied to the imaged heat transfer article or to apply heat to the imaged heat transfer article where the image is a mirrored image.

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horii et al (US 2004/0023800) in view of Witkowski (US 2003/0217489) in further view of Williams et al (US 2001/0051265) in further view of Shih et al (US 7,309,731) in further view of Macedo et al (US 2004/0260021).

Williams discloses a heat-setting label sheet comprising an adhesion layer (Fig. 1 #23; paragraph [0187]), wherein the adhesion layer comprises a film forming binder having a melting temperature of from 80 °C to about 120 °C (paragraph [0132]), wherein the film-forming binder is selected from ethylene acrylic acid copolymer (paragraph [0130]) and a paraffin wax emulsion (paragraph [0116]).
The adhesion layer reads on the claimed resin or adhesive layer. 

Regarding claim 42, Horii, Witkowski, Williams and Shih do not appear to explicitly disclose the image receiver material comprising the resin or adhesive further comprising a polyamide copolymer.

However, Macedo discloses an adhesive composition for a label (paragraph [0067] and wherein the adhesive composition comprises a polar polymer of a polyamide copolymer (paragraph [0068]).

Horii, Witkowski, Williams, Shih and Macedo are analogous art because they are from the same field of labels. Horii is drawn to an image receiver material (see Abstract of Horii). Witkowski is drawn to a label (see paragraph [0069] of Witkowski). Williams is drawn to a heat-setting label sheet (see paragraph [0187] of Williams). Shih is drawn to 

It would have been obvious to one of ordinary skill in the art having the teachings of Horii, Witkowski, Williams, Shih and Macedo before him or her, to modify the image receiver material of Horii to include the polyamide copolymer of Macedo in the adhesive layer of Horii because having the required polyamide copolymer provides good performance of the adhesive on difficult substrates such as coated packaging substrates (paragraph [0006] of Macedo).

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horii et al (US 2004/0023800) in view of Witkowski (US 2003/0217489) in further view of Williams et al (US 2001/0051265) in further view of Shih et al (US 7,309,731) in further view of Williams et al (US 2003/0008116). Williams et al (US 2003/0008116) is cited in the IDS filed 7/8/2016.

Horii, Witkowski, Williams ‘265 and Shih are relied upon as described above.

Regarding claim 43, Horii, Witkowski, Williams ‘265 and Shih do not appear to explicitly disclose the image receiver material comprising the marking receptive layer further comprising a luminescent pigment.


	The zinc sulfide reads on the claimed luminescent pigment.

Horii, Witkowski, Williams ‘265, Shih and Williams ‘116 are analogous art because they are from the same field of labels. Horii is drawn to an image receiver material (see Abstract of Horii). Witkowski is drawn to a label (see paragraph [0069] of Witkowski). Williams ‘265 is drawn to a heat-setting label sheet (see paragraph [0187] of Williams ‘265). Shih is drawn to a label (see col. 1, lines 22-41 of Shih). Williams ‘116 is drawn to an image transfer sheet (see Abstract of Williams ‘116).

It would have been obvious to one of ordinary skill in the art having the teachings of Horii, Witkowski, Williams ‘265, Shih and Williams ‘116 before him or her, to modify the image receiver material of Horii to include the luminescent zinc sulfide of Williams ‘116 in the dye receiver layer of Horii because having the required luminescent sulfide complex provides an image receiving layer that is capable of emitting light in the visible spectrum (paragraphs [0222] of Williams ‘116).

Claims 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horii et al (US 2004/0023800) in view of Shih et al (US 7,309,731) in further view of Witkowski (US 2003/0217489).


The image receiver material reads on the claimed image transfer sheet. The separator reads on the claimed substrate or liner. The image receiver sheet reads on the claimed multi-layered structure of one or more imaged heat transfer articles and the adhesive layer releasably coupled to the separator as it is coupled to it and is capable of being released from it. The image receiver sheet reads on the claimed one or more imaged heat transfer articles. The dye receiver layer reads on the claimed marking receptive layer. The half-cuts reads on the claimed at least one cut having a depth extending through the image receptive layer and the resin or adhesive layer and not the substrate or liner to form at least one transfer article and the at least one transfer article being separable from the multiple layered structure along the at least one cut and the 

Horii does not appear to explicitly disclose the image receiver material comprising the receiver sheet base material being pigmented in order to read on a decorative layer as claimed in claim 53, the at least one decorative layer or ink or marking receptive layer coated on the heat meltable resin or adhesive layer without a base layer separating the at least one decorative layer or ink or marking receptive layer as claimed in claim 53, the perimeter formed by at least one cut of the at least one transfer article as claimed in claim 53 and the image formed within a perimeter as claimed in claim 55.

However, Shih discloses a label comprising a polymer film substrate including pigments of carbon black or titanium dioxide to provide a desired color (col. 8, lines 5-18) and wherein the polymer film substrate comprises a polymer film material including polyester and at least one polyolefin (col. 8, lines 19-47).
The film of the receiver base sheet base material of Horii combined with the pigments of carbon black or titanium dioxide of Shih reads on the claimed decorative layer as claimed in claim 53 and the decorative layer disposed between the heat meltable resin or adhesive layer and the marking receptive layer as claimed in claims 53.


	The sticker label comprising cuts of perforations around the perimeter of the image reads on the claimed perimeter formed by at least one cut as claimed in claim 53 and image formed within a perimeter as claimed in claim 55.

Horii, Shih and Witkowski are analogous art because they are from the same field of labels. Horii is drawn to an image receiver material (see Abstract of Horii). Williams is drawn to a heat-setting label sheet (see paragraph [0187] of Williams). Shih is drawn to a label (see col. 1, lines 22-41 of Shih). Witkowski is drawn to a label (see paragraph [0069] of Witkowski).

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Shih before him or her, to modify the image receiver material of Horii to include the pigments of carbon black and titanium dioxide of Shih in the resin film of the laminated paper sheet of the receiver sheet base material of Horii to provide a desired color of the substrate (i.e. the receiver sheet base material of Horii), depends on its end use in Horii and Witkowski (col. 8, lines 5-18 of Shih).

It would have been obvious to one of ordinary skill in the art having the teachings of Horii and Witkowski before him or her, to modify the image receiver material of Horii to include the perforations around the perimeter of the image of Witkowski for the image of Horii because having cuts and perforation around the sticker image allow facilitates 

The film of the receiver sheet base material of Horii combined with the pigments of carbon black or titanium dioxide of Shih reads on the claimed at least one of a decorative layer, or ink or marking receptive layer on the heat or meltable resin or adhesive layer without a base layer separating the heat meltable resin or adhesive layer and the at least one decorative layer or ink or marking receptive layer.
One of ordinary skill in the art would include the pigments of Shih in the receiver sheet base material of Horii in order to arrive at the claimed decorative layer and provide a layer structure from top to bottom of dye receiver layer (claimed marking receptive layer), pigmented receiver base material (claimed decorative layer), adhesive layer 8 (claimed heat meltable resin or adhesive layer) and separator 4 (releasable liner or substrate). The proposed combination of Shih with Horii would provide a structure where a base layer is not present between the heat meltable resin or adhesive layer and the at least one decorative layer or ink or marking receptive layer.

In regard to each of the one or more imaged heat transfer articles being transferable to a receptor element, given that the structure of the image receiver sheet on the separator of Horii in view of Shih is the same as the claimed imaged heat transfer article disposed on the substrate or liner, it is clear that the structure of the image receiver sheet on the separator of Horii in view of Shih would intrinsically have the function of at least one transfer article being transferable to a receptor element.

Response to Arguments
Applicant’s arguments, see page 7, filed 9/29/2020, with respect to the claim objection have been fully considered and are persuasive. The claim objection have been withdrawn. 

Applicant’s arguments, see page 7, filed 9/29/2020, with respect to the 112(a) rejections have been fully considered and are persuasive. The 112(a) rejections have been withdrawn. 

Applicant’s arguments, see page 7, filed 9/29/2020, with respect to the 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 

Applicant's arguments filed 9/29/2020 have been fully considered but they are not persuasive.

Applicants argue that in regard to claim 22 and 47 that Horii, Witkowski and Williams do not disclose half cuts in a structure without a base layer 5 separating one or more decorative, ink or receiving layers and heat meltable resin or adhesive layer.


The film of the receiver sheet base material of Horii combined with the pigments of carbon black or titanium dioxide of Shih reads on the claimed at least one of a decorative layer, or ink or marking receptive layer on the heat or meltable resin or adhesive layer without a base layer separating the heat meltable resin or adhesive layer and the at least one decorative layer or ink or marking receptive layer.
One of ordinary skill in the art would include the pigments of Shih in the receiver sheet base material of Horii in order to arrive at the claimed decorative layer and provide a layer structure from to top to bottom of dye receiver layer (claimed marking receptive layer), pigmented receiver base material (claimed decorative layer), adhesive layer 8 (claimed heat meltable resin or adhesive layer) and separator 4 (releasable liner or substrate). The proposed combination of Shih with Horii would provide a structure where a base layer is not present between the heat meltable resin or adhesive layer and the at least one decorative layer or ink or marking receptive layer.

Applicants argue that in regard to claim 53 that Horii and Witkowski do not disclose half cuts in a structure without a base layer separating the one or more decorative, ink or receiving layers and resin or adhesive layer.


The film of the receiver sheet base material of Horii combined with the pigments of carbon black or titanium dioxide of Shih reads on the claimed at least one of a decorative layer, or ink or marking receptive layer on the heat or meltable resin or adhesive layer without a base layer separating the heat meltable resin or adhesive layer and the at least one decorative layer or ink or marking receptive layer.
One of ordinary skill in the art would include the pigments of Shih in the receiver sheet base material of Horii in order to arrive at the claimed decorative layer and provide a layer structure from to top to bottom of dye receiver layer (claimed marking receptive layer), pigmented receiver base material (claimed decorative layer), adhesive layer 8 (claimed heat meltable resin or adhesive layer) and separator 4 (releasable liner or substrate). The proposed combination of Shih with Horii would provide a structure where a base layer is not present between the heat meltable resin or adhesive layer and the at least one decorative layer or ink or marking receptive layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773